 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     KIMBERLY M. FRAYN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: (702) 388-6336 / Fax: (702) 388-6418
 5   Kimberly.Frayn@usdoj.gov
     Attorneys for the United States
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                        Case No. 2:18-cr-345-RFB-GWF

 9                  Plaintiff,                        Motion to Dismiss the Indictment
                                                      Without Prejudice
10          v.

11   ALDABERTO ROQUE,

12                  Defendant.

13

14          Pursuant to Federal Rule of Criminal Procedure 48(a), the government hereby

15   moves for leave of the Court to dismiss without prejudice the Indictment against Defendant

16   Aldaberto Roque filed on October 31, 2018, in the above-captioned case. The matter is

17   currently set for trial on August 19, 2019.

18          Respectfully submitted this 5th day of June, 2019.

19                                                    NICHOLAS A. TRUTANICH
                                                      United States Attorney
20
                                                      s/ Kimberly M. Frayn
21                                                    KIMBERLY M. FRAYN
                                                      Assistant United States Attorney
22

23

24
1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-345-RFB-GWF
3
                   Plaintiff,                           _________ Order Dismissing the
                                                       [Proposed]
4                                                      Indictment Without Prejudice
           v.
5
     ALDABERTO ROQUE,
6
                   Defendant.
7

8           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

9    government hereby dismisses without prejudice the Indictment against Defendant Aldaberto

10   Roque filed on October 31, 2018, in the above-captioned case.

11                                                     Respectfully submitted,

12                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
13
                                                       s/ Kimberly M. Frayn
14                                                     KIMBERLY M. FRAYN
                                                       Assistant United States Attorney
15

16          Leave of Court is hereby granted for the filing of the above dismissal without

17   prejudice of the Indictment in the above-captioned case under Rule 48(a).

18                      11th day of ___________,
            DATED this _______       June        2019.

19

20

21                                              HONORABLE RICHARD F. BOULWARE II
                                                 UNITED STATES DISTRICT JUDGE
22

23

24

                                                   2
1                                       Certificate of Service

2           I hereby certify that on June 5, 2019, I electronically served on Counsel of Record

3    the above Motion to Dismiss the Indictment Without Prejudice by filing it with the Clerk

4    of the Court for the United States District Court for the District of Nevada using the

5    CM/ECF system.

6                                                       s/ Kimberly M. Frayn
                                                        KIMBERLY M. FRAYN
7                                                       Assistant United States Attorney

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   3
